DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikuni et al. (US 2016/0035222) (hereafter Mikuni).
 	Regarding claims 1 and 12, Mikuni discloses a control apparatus comprising: 
an other-vehicle emotion acquiring unit configured to acquire an other-vehicle emotion indicating an emotion of an occupant of a second vehicle different from a first vehicle (see, Fig. 3A, acquire other vehicle driver status, s11, paragraph [0043], The driver status is, for instance, a facial expression, body temperature, degree of sweating, and operation condition of the driver of the another vehicle 35); 
a determination unit configured to determine whether to perform notification to an occupant of the first vehicle based on the other-vehicle emotion (see, Fig. 3A, 3B, S20, another vehicle driver status risky and if yes, step S24 to notify the degree of risk and No then perform other functions and if not risky then do not notify the degree of risk); and 
a notification control unit configured to perform control to notify the occupant of the first vehicle of notification information based on the other-vehicle emotion when the determination unit determines to perform the notification (paragraph [0034], The notification module 24 is a unit that can give a stimulus to the five senses of a driver of the subject vehicle 34. Specifically, the notification module 24 is a unit that gives a stimulus to a driver's sense of vision, hearing, touch, or smell. The notification module 24 includes, for instance, a display screen of a navigation system in which the degree of risk is displayed, thereby notifying the degree of risk to the driver).
Mikuni further discloses a non-transitory computer-readable storage medium having stored thereon a program that causes a computer to function as per claim 12 (see, paragraph [0021]).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mikuni et al. 
 	Regarding claim 2, Mikuni does not explicitly discloses the control apparatus, wherein the determination unit determines not to perform the notification when the other-vehicle emotion is a positive emotion and perform notification when the emotion is a negative emotion, however, Mikuni does teaches, see, Fig. 3B, steps S21-S23, determines the another driver status risky and if not and based on driving status and environment conditions, step S25 discloses not to notify degree of risk when the total risky or not. [0053] First, it is determined whether or not the status of a driver of the another vehicle 35 running in the vicinity of the subject vehicle 34 illustrated in FIG. .


s 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikuni et al in view of Kitajima et al. (US 2020/0064146) (hereafter Kitajima).
 	Regarding claim 3, Mikuni discloses the control apparatus, wherein the other-vehicle emotion acquiring unit acquires a following-vehicle emotion indicating an emotion of an occupant of a vehicle following the first vehicle, and the notification control unit performs control to notify the occupant of the first vehicle of notification information including the following-vehicle emotion when the following-vehicle emotion is a negative emotion (see, Fig. 3B, steps S21-S23, determines the another driver status risky and if not and based on driving status and environment conditions, step S25 discloses not to notify degree of risk when the total risky or not. From the above teachings, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventing to use the teachings of Mikuni, to determine risky condition based on the negative emotion, which would affect the driving condition and environment around the vehicle, the motivation is to effectively providing the driving environment risk determination or to provide the degree of risk available in comprehensive manner). But, Mikuni does not explicitly disclose about following vehicle emotion and perform notification to first vehicle.  However, in same field of endeavor, Kitajima teaches in paragraph [0047], the communication device 126 can transmit and/or receive, navigation information, vehicle information, biometric information, emotion data, notifications, and messages, among other types of information, to and from the group of users 102 and/or the remote server 106. See, paragraph [0052], n emotion of a user (e.g., of the group of users 102) is determined based on the emotion data, which is sensed by the sensors 128. [0081] At block 702, the method 700 includes generating a notification. In some embodiments, the notification is an emotion notification including the emotion of the first user 102a. In other embodiments, the notification also includes navigation information, for example, information about the modified navigation control (e.g., determined at block 308 of FIG. 3). The second computing device 104b can generate the notification as an output about the emotion of the first user 102a and/or the modified 
 	Regarding claim 5, the combined teachings further discloses the control apparatus wherein the other-vehicle emotion acquiring unit acquires a following-vehicle emotion indicating an emotion of an occupant of a vehicle following the first vehicle, and the notification control unit performs control to notify the occupant of the first vehicle of notification information prompting the occupant of the first vehicle to perform at least one of making a lane change, resetting a route and taking a rest when the following-vehicle emotion is a negative emotion (see, Kitajima, paragraph [0074], [0075], the method 600 includes determining whether the first user 102a requires a rest break based on the emotion data of the first user 102a. For example, as discussed above, the processor 116 can determine whether the first user 102a requires a rest break by comparing the emotion data of the first user 102a with a predetermined threshold. Upon determining it is necessary (YES) for the first user 120a to take a rest break at block 602, at block 604 the method 600 includes determining whether the second user 102b requires a rest break based on the emotion data of the second user 102b. For example, the processor 116 can determine whether the second user 102b requires a rest break by comparing the emotion data of the second user 102b with a second predetermined threshold, determining emotion higher than threshold, means its negative emotion).

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mikuni et al in view of Kitajima and Jurca et al. (US 2018/0257647) (hereafter Jurca).
Regarding claim 10, the combined teachings further discloses the control apparatus wherein the other-vehicle emotion acquiring unit acquires a preceding-vehicle emotion indicating an emotion of an occupant of a vehicle preceding the first vehicle, and the notification control unit performs control to notify the occupant of the first vehicle of notification information recommending not to overtake the preceding vehicle when the preceding-vehicle emotion is a negative emotion (Kitajima, paragraph [0029], c stability control system, an anti-lock brake system, a brake assist system, an automatic brake prefill system, a low speed follow system, a cruise control system, a collision warning system, a collision mitigation braking system, an auto cruise control system, a lane departure warning system, a blind spot indicator system, a lane keep assist system, a navigation system, a transmission system, brake pedal systems, an electronic power steering system, visual devices (e.g., camera systems, proximity sensor systems and paragraph [0030] discloses In particular, as will be discussed herein, navigation of a user can be controlled based on an emotion of another user, therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kitajima and Mikuni, as a whole, so as to perform navigation control as not to overtake the preceding vehicle, the motivation is to avoid any collision). The combined teachings do not explicitly disclose overtaking preceding vehicle based on emotion. However, Jurca teaches (see, paragraph [0014]- [0016], 6) In case of critical hazardous situations, alert the driver from the hazardous vehicle using the existing communication channels, such as visual, acoustic and radio frequency transmissions. [0015] 7) In response to the detection of a potentially dangerous vehicle by an ego-vehicle, i.e., a highly or fully automated driving vehicle, the driving path of the ego-vehicle may be altered and/or other corrective measures performed, see, paragraph [0012], fatigue which is negative emotion).
	Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Jurca with the Mikuni and Kitajima, as a whole, so as to determine whether to 
 	Regarding claim 11,  the combined teachings further discloses the control apparatus, wherein the first vehicle is an automated driving vehicle, the other-vehicle emotion acquiring unit acquires a preceding-vehicle emotion indicating an emotion of an occupant of a vehicle preceding the first vehicle, and the control apparatus comprises an automated-driving control unit configured to control automated driving of the first vehicle such that the first vehicle does not overtake the preceding vehicle when the preceding-vehicle emotion is a negative emotion (Kitajima, paragraph [0029], c stability control system, an anti-lock brake system, a brake assist system, an automatic brake prefill system, a low speed follow system, a cruise control system, a collision warning system, a collision mitigation braking system, an auto cruise control system, a lane departure warning system, a blind spot indicator system, a lane keep assist system, a navigation system, a transmission system, brake pedal systems, an electronic power steering system, visual devices (e.g., camera systems, proximity sensor systems and paragraph [0030] discloses In particular, as will be discussed herein, navigation of a user can be controlled based on an emotion of another user, therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kitajima and Mikuni, as a whole, so as to perform navigation control as not to overtake the preceding vehicle, the motivation is to avoid any collision). The combined teachings do not explicitly disclose overtaking preceding vehicle based on emotion. However, Jurca teaches (see, paragraph [0014]- [0016], 6) In case of critical hazardous situations, alert the driver from the hazardous vehicle using the existing communication channels, such as visual, acoustic and radio frequency transmissions. [0015] 7) In response to the detection of a potentially dangerous vehicle by an ego-vehicle, i.e., a highly or fully automated driving vehicle, the driving path of the ego-vehicle may be altered and/or other corrective measures performed, see, paragraph [0012], fatigue which is negative emotion).


 10.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Kitajima.
 	Regarding claim 13, Jurca discloses a control apparatus comprising: an other-vehicle emotion acquiring unit configured to acquire a preceding-vehicle emotion indicating an emotion of an occupant of a vehicle preceding an automated driving vehicle (see, paragraph [0011], 3) Detect if the vehicles on the lateral traffic lanes move in a sinuous line or deviate from their traffic lanes. [0012] 4) Identify the vehicles whose drivers are affected by fatigue, here interpreted as negative emotion, and/or other adverse conditions in a hazardous grade based on the moving trajectory of the vehicle, see, paragraph, [0014]- [0016], ego vehicle which is fully automated vehicle); and an automated-driving control unit configured to control automated driving of the automated driving vehicle such that the automated driving vehicle does not overtake the preceding vehicle when the preceding-vehicle emotion is a negative emotion (see, paragraph [0014]- [0016], 6) In case of critical hazardous situations, alert the driver from the hazardous vehicle using the existing communication channels, such as visual, acoustic and radio frequency transmissions. [0015] 7) In response to the detection of a potentially dangerous vehicle by an ego-vehicle, i.e., a highly or fully automated driving vehicle, the driving path of the ego-vehicle may be altered and/or other corrective measures performed, see, paragraph [0012], fatigue which is negative emotion). Here, Jurca does not explicitly disclose determining the emotion of preceding vehicle. However, in same field of endeavor, Kitajima teaches paragraph [0047], the communication device 126 can transmit and/or receive, navigation information, vehicle information, biometric information, emotion data, notifications, and messages, among other types of information, to and from the group of users 102 and/or the remote server 106. See, paragraph [0052], n emotion of a user (e.g., of the group of users 102) is determined based on the emotion data, which is sensed by the sensors 128. See, Fig.2 the multiple vehicles, 202 groups with the vehicles preceding other vehicles. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kitajima with the Jurca, as a whole, so as to determine the emotion of the preceding vehicle and maneuver the autonomous vehicle when overtaking the vehicle, the motivation is to controlling the navigation of the vehicle. 
 	Regarding claim 14, the combined teachings further disclose the control apparatus wherein the other-vehicle emotion acquiring unit acquires a following-vehicle emotion indicating an emotion of an occupant of a vehicle following the automated driving vehicle, and the automated-driving control unit controls automated driving of the automated driving vehicle such that the automated driving vehicle makes a lane change when the following-vehicle emotion is a negative emotion (see, Kitajima, paragraph [0074], [0075], the method 600 includes determining whether the first user 102a requires a rest break based on the emotion data of the first user 102a. For example, as discussed above, the processor 116 can determine whether the first user 102a requires a rest break by comparing the emotion data of the first user 102a with a predetermined threshold. Upon determining it is necessary (YES) for the first user 120a to take a rest break at block 602, at block 604 the method 600 includes determining whether the second user 102b requires a rest break based on the emotion data of the second user 102b. For example, the processor 116 can determine whether the second user 102b requires a rest break by comparing the emotion data of .

Allowable Subject Matter
11.	Claims 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DHAVAL V PATEL/            	Primary Examiner, Art Unit 2631                                                                                                                                                                                            	2/18/2022